Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  JOSE RAMIREZ,


                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-09-00318-CV

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, Jose Ramirez, asks this Court to issue a writ of mandamus against the Honorable
Kathleen H. Olivares, Judge of the 205th District Court of El Paso County.  To be entitled to
mandamus relief, a relator must meet two requirements.  First, the relator must show that the trial
court clearly abused its discretion.  In re Prudential Insurance Company of America, 148 S.W.3d
124, 135 (Tex. 2004).  Second, the relator must demonstrate he has no adequate remedy by appeal. 
Id. at 136.  Based on the record before us, we are unable to conclude that Relator is entitled to
mandamus relief.  Accordingly, we deny the relief requested in his mandamus petition.  See
Tex.R.App.P. 52.8(a).

January 27, 2010                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.